

115 HRES 1042 IH: Recognizing the Dominican community’s presence and contributions to Hamilton Heights, Washington Heights, and Inwood.
U.S. House of Representatives
2018-08-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1042IN THE HOUSE OF REPRESENTATIVESAugust 10, 2018Mr. Espaillat submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONRecognizing the Dominican community’s presence and contributions to Hamilton Heights, Washington
			 Heights, and Inwood.
	
 Whereas historically Hamilton Heights, Washington Heights, and Inwood have had the highest concentration of residents of Dominican descent in New York City, making it the center of Dominican culture in the United States;
 Whereas the neighborhood continues to be an iconic hub and cultural center for Dominicans, epitomizing the fusion of upper Manhattan and Dominican culture;
 Whereas referring to Washington Heights and Inwood as Wahi is perpetuating the rebranding and erasure of the community’s identity to appeal to an incoming wave;
 Whereas the cultural legacy of the Dominican community in the neighborhood must be upheld to ensure it does not disappear;
 Whereas Dominicans have been an integral part of the vibrant Hamilton Heights, Washington Heights, and Inwood community since the 1960s, in all areas including activism, advocacy, art, culture, literature, sports, business, and government;
 Whereas Hamilton Heights, Washington Heights, and Inwood have the highest population of Dominican immigrants in New York City, and Dominicans make up 63 percent of the immigrant population;
 Whereas, in 1613, Juan Rodriguez, a man who migrated from the island of Hispaniola, which is now known as the Dominican Republic and Haiti, was the first immigrant, the first Black person, the first merchant, the first Latino, and the first Dominican to have resided in metropolitan New York;
 Whereas Juan Pablo Duarte, the founding father of the Dominican Republic, has been immortalized in the neighborhood by the renaming of St. Nicholas Avenue to Juan Pablo Duarte Boulevard from 170th to 193rd Streets;
 Whereas small businesses in Hamilton Heights, Washington Heights, and Inwood continue to be fueled by Dominican entrepreneurs and loyal patrons, creating a sense of community within local shops and restaurants;
 Whereas Dyckman Street restaurants have witnessed a renaissance creatively fusing Dominican cuisine with different cultures, such as Japanese and Italian, and local staples, such as 809 Bar and Grill, Mamajuana, La Nueva España, and La Casa Del Mofongo, continue to attract patrons from the tri-State area to dine on traditional Dominican fare and visit the lively neighborhood;
 Whereas Dominican vendors continue to serve the public with fresh fruits and foods from Dominican culture in La Plaza de Las Americas and the newly opened Uptown Plaza in Inwood, and line the sidewalks between Broadway and Audubon Avenue, a tradition that embodies the hard-working immigrant spirit of the neighborhood;
 Whereas the National Supermarket Association and the Bodega Association of the United States promote the creation of jobs and sustainable economic growth in inner cities and Latino communities that have been overlooked by large chains, such as Hamilton Heights, Washington Heights, and Inwood;
 Whereas professional associations, such as Dominicans on Wall Street (DOWS), the Association of Dominican-American Supervisors and Administrators (ADASA), the New York Dominican Officers Organization (NYDO), Dominican Bar Association (DBA), Dominican Medical Association (DMA), and the Dominican Medical-Dental Society (DMDS), highlight the contributions of professional Dominicans nationwide to the development of their communities;
 Whereas the New York Yankees, an all-American baseball team, had its beginnings in Washington Heights, baseball continues to be one of the main sports in the neighborhood, and Dominican baseball players have brought great pride and recognition to the sport;
 Whereas three-time Most Valuable Player (MVP) Alex Rodriguez and four-time Major League Baseball All-Star Dallin Betances of the New York Yankees, were born in Washington Heights, and Manny Ramirez, the award-winning MVP and twelve-time All-Star baseball player, moved from the Dominican Republic to New York City where he attended George Washington High School in Washington Heights and became a baseball prodigy;
 Whereas the Dominican Republic has won six medals at the Olympics, including Pedro Nolasco’s bronze medal in boxing at the 1984 Summer Olympics and, in 2004, Félix Sánchez’s gold medal in the 400 meter hurdles;
 Whereas Dominican cultural and educational activists organized to reverse inequities in public schools within the area, and developed Gregorio Luperon High School for Science and Mathematics to meet the needs of immigrant Spanish-speaking adolescents and to create an inclusive learning environment;
 Whereas six schools in the area have been named after historic Dominican figures: I.S. 218 Salome Urena, P.S. 132 Juan Pablo Duarte School, Gregorio Luperon High School for Science and Mathematics, Mirabal Sisters Campus, Professor Juan Bosch Public School, and P.S. 8 Luis Belliard;
 Whereas the Dominican Studies Institute of the City University of New York (CUNY DSI) located in Hamilton Heights, founded by Dr. Silvio Torres-Saillant and directed by the renowned Dominican sociologist Dr. Ramona Hernández, is the first university-based research institute in the United States dedicated to the study of people of Dominican descent in the United States and other parts of the world;
 Whereas the area boasts of vibrant cultural centers and nonprofit organizations founded and enriched by Dominican activists;
 Whereas the Centro Civico Cultural Dominicano, a nonprofit community organization, continues to build on the invaluable contributions of Dominicans by engaging and empowering Dominican and Hispanic communities locally;
 Whereas the Dominican Women’s Development Center has been a vital resource to the Washington Heights and Inwood communities for over 25 years, providing comprehensive services to marginalized women and families, and serves as a haven for the artistic and activist expression of the community’s youth;
 Whereas Dominican native Normandia Maldonado had a long history of activism in Washington Heights where she cofounded the Instituto Duartiano of the United States in 1966, the Dominican Day Parade, Inc., in 1983 with Miguel Amaro, and the Centro Cultural Ballet Quisqueya in 1967, all of which have helped the community with necessary resources and fostered a connection with Dominican cultural roots through folklore dances and celebrations;
 Whereas Centro Cultural Deportivo Dominicano, a social club founded in 1966, remains a longstanding pillar of the local community, where the sound of traditional merengue tipico continues to expand the cultural roots of the Dominican immigrant experience;
 Whereas Alianza Dominicana was a leading Dominican organization in Washington Heights and employed about 350 individuals, who provided support to victims of domestic violence, the elderly, children with special needs, along with alcoholism and drug treatment programs, and represented the families of the Flight 587 tragedy;
 Whereas the Dominican community was heavily involved in the advocacy and restoration efforts to bring local parks back to life in the 1990s from their state of neglect and vandalism, such as High Bridge Park, Inwood Hill Park, Riverside Park, and Fort Tryon Park;
 Whereas the legacy of upper Manhattan is being upheld by Dominican artists and artists born to immigrant Dominican parents in Washington Heights, who personify the blending of dynamic cultures that make up the neighborhood’s identity;
 Whereas Dominican-American artists Lucia Hierro and M. Tony Peralta have both been recognized internationally for their thought-provoking work exploring the Dominican-American experience in intersecting areas of class, culture, identity, and gender;
 Whereas Dominican theater artist Mino Lora cofounded the People’s Theater Project, which provides creative youth development programs for children growing up in the immigrant communities of upper Manhattan;
 Whereas the story of Alexander Hamilton, founding father of Hamilton Heights, was highlighted by Washington Heights native and second-generation Puerto Rican Lin-Manuel Miranda in the critically acclaimed Broadway show Hamilton;
 Whereas Lin-Manuel Miranda conceived In the Heights, the Tony award-winning musical set in Washington Heights, which incorporated salsa and merengue with rap and hip-hop, blending them with more conventional Broadway tropes, to successfully portray the multicultural and Dominican influence in the neighborhood;
 Whereas Alianza Dominicana Cultural Center serves as a hub for local artists who enrich northern Manhattan through art and the celebration of Dominican and Latin American culture, and this organization promotes literary, performing, and visual arts programs in Washington Heights and Inwood that foster the artistic development of the neighborhood’s youth;
 Whereas Cayena Publications is a publishing firm based in Washington Heights and founded by Mary Ely Peña-Gratereaux that shines a light on the immigrant experience by supporting literary works that project a positive representation of Dominicans and other Latinos in the United States;
 Whereas author and activist Angie Cruz is a native of Washington Heights whose books, Soledad and Let It Rain Coffee, highlight the issues of working-class life, gender, and race in New York City; Whereas the Dominican Film Festival in New York showcases filmmakers from 21 countries including the Dominican Republic who reflect the city’s diverse and multicultural population;
 Whereas the Juan Pablo Duarte Foundation encourages academic excellence via scholarships, along with pride and collaboration within the community by hosting the annual El Carnaval Del Boulevard on St. Nicholas Avenue from 181st to 188th Streets;
 Whereas Semana Dominicana en Estados Unidos (Dominican Week in the United States) has been celebrated for 25 years, highlighting the Dominican and United States ties socially and culturally, in addition to economic, commerce, and academic collaboration;
 Whereas the Dominican Day Parade in New York City has celebrated the vibrant Dominican heritage through history, traditions, and music since its beginnings in 1982 on Audubon Avenue, and now attracts thousands of people who gather to enjoy the reverence of Dominican culture on Avenue of the Americas;
 Whereas Dominican Americans have earned their place in local and Federal Government, where they have fought to uphold the rights and liberties of New York residents and the Nation overall;
 Whereas Guillermo Linares became the first Dominican elected to public office in New York City in 1991, who also served as President Bill Clinton’s Advisory Commission on Educational Excellence for Hispanic Americans;
 Whereas Adriano Espaillat is the first Dominican immigrant to be elected to the New York State Assembly in 1996, and the first formerly undocumented person elected to the United States Congress in 2016, representing New York’s 13th Congressional District which is predominantly Dominican-American;
 Whereas Rolando Acosta was elected as the first Dominican-American New York State Supreme Court Justice in New York County in 2002;
 Whereas Judge Faviola Soto, who was born and raised in Hamilton Heights, was appointed as the first Dominican judge in New York in 1993, and was the first Hispanic to sit in the Court of Claims in 2006;
 Whereas the character of Hamilton Heights, Washington Heights, and Inwood is changing, as the area is undergoing cultural expulsion brought on by gentrification, as evidenced by the massive increase in average income in recent years;
 Whereas the forces of gentrification have meant that more high-income people have begun moving into Hamilton Heights, Washington Heights, and Inwood while simultaneously longtime residents have been pushed out, as proven by the fact that there were significantly fewer Hispanic residents in these neighborhoods in 2015;
 Whereas gentrification has meant that upper Manhattan is significantly less affordable, and that Hamilton Heights, Washington Heights, and Inwood have seen the biggest rent increases in all of New York City;
 Whereas high rent is a significant burden on low-income Dominican families, who are also being pushed out of the neighborhoods that they have called home for generations;
 Whereas longtime businesses, such as bodegas, have also been forced out of Hamilton Heights, Washington Heights, and Inwood due to unaffordable rents and the new influx of chain stores;
 Whereas Hamilton Heights, Washington Heights, and Inwood are defined as the 10031, 10032, 10033, 10034, and 10040; and
 Whereas referring to Hamilton Heights, Washington Heights, and Inwood as Quisqueya Heights, as it has been colloquially referred to by the community, honors the contributions of Dominicans to this area, and reinforces the identity of the neighborhood: Now, therefore, be it
	
 That the House of Representatives— (1)supports the renaming of Hamilton Heights, Washington Heights, and Inwood to Quisqueya Heights in collaboration with local officials to recognize the area as the cultural hub for Dominican Americans across the Nation;
 (2)supports the engagement with Google, Wikipedia, Global Positioning System applications, post offices, Metropolitan Transportation Authority maps, and tourist maps to recognize Hamilton Heights, Washington Heights, and Inwood as Quisqueya Heights;
 (3)supports the fight against the gentrification of the neighborhood that is threatening the identity of Hamilton Heights, Washington Heights, and Inwood;
 (4)opposes the rebranding of the Washington Heights, and Inwood neighborhoods to Wahi; (5)recognizes the Dominican community’s contributions to Hamilton Heights, Washington Heights, and Inwood; and
 (6)honors the long-standing history and rich contributions of Dominican-American elected officials, artists, small business and bodega owners, writers, and trailblazers.
			